Citation Nr: 1043358	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating action of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  
Due to the Veteran's residence, his claims file remains under the 
jurisdiction of the RO in St. Petersburg, Florida.

The record reflects that the Veteran was scheduled for a video 
conference hearing before the Board in March 2009; however, he 
failed to appear for that hearing and provided no explanation for 
his absence.  His hearing request, therefore, is deemed 
withdrawn.  See 38 U.S.C.A. §§ 20.702(d); 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his currently-shown left hip and low 
back disorders are attributable to his service-connected left 
knee disability.  

Initially, the Board notes that the service treatment records are 
silent for complaints or findings of any left hip or low back 
problems, and the Veteran has not asserted that his current left 
hip and low back disorders developed during his active military 
service.

VA treatment records reflect an August 2004 X-ray finding of 
post-traumatic arthritis of the left hip and an April 2005 X-ray 
finding of osteoarthritis and degenerative changes of the lumbar 
spine.

The report of a July 2005 VA examination reflects the examiner's 
finding of a "ruptured disk" and a determination that this 
disorder, as well as the Veteran's current left hip disorder (for 
which the examiner did not provide a clinical diagnosis), 
resulted from a reported employment injury and automobile 
accident and were therefore not related to the Veteran's service-
connected left knee disability.  Significantly, however, it is 
unclear whether, in reaching the foregoing determination, the 
examiner considered the issue of whether the Veteran's left hip 
and low back disorders are aggravated by his service-connected 
left knee disability.  In this regard, the Board notes that the 
Veteran has reported that his left knee disability causes him to 
walk with a limp and has resulted in left hip and back pain.  
Additionally, it appears that the examiner did not actually 
clinically evaluate the Veteran's spine or hip "because of 
constraints of time."  In view of these inadequacies, the Board 
finds that the Veteran should be accorded an opportunity to 
undergo another VA examination.

Additionally, it appears that there are outstanding private and 
VA treatment records pertinent to the claims on appeal.  
Specifically, the July 2005 VA examination report indicates a 
left hip surgery in 1995 at a VA facility in Mississippi.  The 
record presently contains only one record from a VA facility in 
Mississippi, consisting of a 2006 treatment report from the VA 
Medical Center (VAMC) in Jackson, Mississippi.  The examination 
report also reflects back treatment at Naples Community Hospital 
and hip treatment at Jackson Hospital, the records of which are 
not currently contained in the claims file.  On remand, the RO 
should attempt to obtain all available treatment records from any 
VA facility in Mississippi as well as any private facility 
indicated.

A review of the claims file also reveals that while a May 2005 
letter notified the Veteran of the information and evidence 
necessary to support his claims on a secondary basis, he has not 
been informed of the information and evidence necessary to 
support his claims on a direct basis.  This should be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.	Provide notice that adequately explains to 
the Veteran what evidence is required to 
substantiate his claims of service 
connection for a left hip disorder and a 
low back disorder and of his and VA's 
respective duties for obtaining evidence.

2.	With any necessary assistance from the 
Veteran, efforts to obtain copies of 
records of the following VA treatment 
should be made:

a)	Records of hip treatment from any VA 
facility in Mississippi dated since 
1995.

b)	All treatment at the Collier County 
Community Based Outpatient Clinic and 
Bay Pines, Florida VAMC dated since 
February 2007.

3.	After obtaining release forms from the 
Veteran and any other necessary 
information, records of all private post-
service left hip and low back treatment 
should be obtained and associated with the 
claims file.  The Board is particularly 
interested in the reported treatment at 
Naples Community Hospital (for the back) 
and Jefferson Hospital (for the hip).  All 
attempts to obtain these records, and any 
negative response, should be fully 
documented in the claims file.

4.	Schedule the Veteran for an appropriate VA 
examination for the purpose of determining 
the etiology of any currently-shown left 
hip and low back disorder.  The claims 
file should be made available to the 
examiner in conjunction with the 
examination, and the examination report 
should specifically state that such a 
review was conducted.  All indicated tests 
and studies should be accomplished and the 
findings reported in detail.

In addition, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent 
probability or greater) that any diagnosed 
left hip or low back disorder was/is 
aggravated by the Veteran's service-
connected left knee disability.  (In this 
regard, to be aggravated is to undergo an 
increase in severity that is proximately 
due to or the result of the left knee 
disability.)  The extent of any 
aggravation should be quantified.  

A complete rationale should be provided 
for all opinions expressed.  If the 
physician determines that a medically-
sound conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.  

5.	After the development requested above as 
been completed, the RO should readjudicate 
the claims for service connection for a 
left hip disorder and a low back disorder.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond before the case is 
returned to the Board for its 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


